Exhibit 10.1

Certain information identified by bracketed asterisks ([***]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

Mosaic Biosciences, Inc.

Second Amended and Restated Collaboration Agreement

This Second Amended and Restated Collaboration Agreement (“Agreement”) is
entered into as of this 08 day of May 2020 (“Amendment No. 3 Effective Date”),
by and between Mosaic Biosciences, Inc., a Delaware corporation, with its
principal place of business located at 3415 Colorado Ave., Boulder, CO 80303
(“Mosaic”), and Catalyst Biosciences, Inc., a Delaware corporation, with its
principal place of business located at 611 Gateway Blvd. Suite 710, South
San Francisco, CA 94080 USA (“Catalyst”).  Mosaic and Catalyst may be referred
to individually herein as a “Party” and collectively as the “Parties”.

Whereas, the Parties entered into that certain Collaboration Agreement, dated as
of October 10, 2017 (the “Effective Date”), to identify novel products as set
forth in that Collaboration Agreement (the “Original Agreement”);

Whereas, the Parties entered into that certain Amendment to the Collaboration
Agreement, dated as of December 21, 2018 (the “First Amendment”);

Whereas, the Parties entered into that certain Amended and Restated
Collaboration Agreement, dated as of December 18, 2019 (the “Amendment No. 2
Effective Date” and such agreement, the “First Amended and Restated Agreement”);

Whereas, the Parties desire to revise their business arrangement such that (a)
Catalyst will make certain payments described herein in consideration of Mosaic
relinquishing its right to receive any other royalty, milestone or sublicensing
payments or product reversion rights and (b) Mosaic will still perform Services
pursuant to any work plan attached as an exhibit to this Agreement and agreed to
by both Parties;

Whereas, the Parties desire to amend and restate the First Amended and Restated
Agreement in its entirety to reflect the revised business arrangement set forth
herein and to make other conforming changes; and

NOW THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:

1.Definitions

1.1“Affiliate” means, in the case of Catalyst or Mosaic (as the case may be),
any entity which controls, is controlled by or is under common control with
Mosaic or Catalyst.  For purposes of this definition only, “control” shall mean
beneficial ownership (direct or indirect) of at least fifty percent (50%) of the
shares of the subject entity entitled to vote in the election of directors (or,
in the case of an entity that is not a corporation, in the election of the
corresponding managing authority).

 

--------------------------------------------------------------------------------

 

1.2“C3 Payment” is defined in Section 10.2 hereof.

1.3“[***]” means [***].

1.4“[***]” is defined in Section 10.2 hereof.

1.5“Change of Control” means, with respect to either Party, any of the
following: (a) the sale or disposition of all or substantially all of the assets
of such Party or its direct or indirect parent corporation to a third party,
(b) the acquisition by a third party which constitutes one person, as such term
is used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), together with any such person’s “affiliates” or
“associates,” as such terms are defined in the Exchange Act, other than an
employee benefit plan (or related trust) sponsored or maintained by such party
or any of its Affiliates, of more than fifty percent (50%) of the outstanding
shares of voting capital stock of such party or its direct or indirect parent
corporation, or (c) the merger or consolidation of such party or its direct or
indirect parent corporation with or into another corporation, other than, in the
case of this clause (c), an acquisition or a merger or consolidation of such
party or its direct or indirect parent corporation in which holders of shares of
the voting capital stock of such party or its direct or indirect parent
corporation, as the case may be, immediately prior to the acquisition, merger or
consolidation will have at least fifty percent (50%) of the ownership of voting
capital stock of the acquiring third party or the surviving corporation in such
merger or consolidation, as the case may be, immediately after the merger or
consolidation.

1.6“Deliverables” is defined in Section 7.1 hereof.

1.7“IND” means an Investigational New Drug application required pursuant to
21 C.F.R. Part 312 or any comparable filings outside of the United States
required to commence human clinical trials in such country or region, and all
supplements or amendments that may be filed with respect to the foregoing.

1.8“Initial Payment” is defined in Section 10.1 hereof.

1.9“Initiation” means the time at which the first patient receives first dose of
the applicable Product.

1.10“Intellectual Property” is defined in Section 8.1 hereof.

1.11“Materials” is defined in Section 6.4 hereof.

1.12“Mosaic Intellectual Property” means: (i) all patents and all reissues,
renewals, re-examinations, and extensions thereof, and patent applications
therefor, and any divisions or continuations, in whole or in part, thereof,
which claim or otherwise cover the composition, formulation, manufacture, sale
or use of a Product(s), that are owned or acquired by Mosaic or its Affiliates,
or that cover inventions made by or under authority of Mosaic or its Affiliates,
prior to or during the term of this Agreement; and all material confidential
information and tangible materials related to the development, formulation,
manufacture, sale or use of a Product, including, but not limited to:
pharmaceutical, chemical, biological and biochemical compositions; and technical
data and information; available descriptions, if any, of assays, methods and
processes; the results of tests, including without limitation screening results,
SAR data, optimization data, in vitro and in vivo data; preclinical, clinical
and research, manufacturing processes and procedures;

2CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

analytical and quality control data; and plans, specifications and/or other
documents containing said information and data; in each case which are owned or
acquired by Mosaic prior to the Effective Date or discovered, developed or
acquired by or under authority of Mosaic or its Affiliates during the term of
this Agreement.

1.13“Phase 1 Clinical Trial” means human clinical trials, the principal purpose
of which is preliminary determination of safety in healthy individuals or
patients (for example, as described in 21 C.F.R. §312.21, or similar clinical
study in a country other than the United States).

1.14“Product” means any product targeting compliment factor C3 that incorporates
CB2782 or CB2963 (or both) and molecules in the same family, as well as any
derivatives, formulations, conjugates, progeny, or improvements therefrom for
use in ophthalmologic indications (a “C3 Product”) and any product incorporating
a [***] (a “[***]”).

1.15“Research” is defined in Section 2.6 hereof.

1.16“Research Plan” means the plan for the Research to be conducted by the
Parties as described in Article 2 of this Agreement.

1.17“Subsequent Payment” is defined in Section 10.2 hereof.

1.18“Territory” means any country or territory in the world in which Catalyst or
its Affiliates are commercializing a Product.

2.Performance of Research

2.1General.  Mosaic agrees to provide to Catalyst the services requested by
Catalyst, at Catalyst’s discretion from time to time, and agreed to by Mosaic,
in its sole and absolute discretion (the “Services”).  The specific services
shall be detailed from time to time in one or more work plans to be signed by
the Parties and attached hereto as consecutively numbered Exhibits (e.g., 2.1.1,
2.1.2 etc.).  Each work plan shall include a description of the specific
Services to be provided, the budget for such services, and the anticipated
timeline.  For the avoidance of doubt, Mosaic shall not be obligated to agree to
any work plan.

2.2Performance of the Services.  Mosaic shall use all commercially reasonable
efforts to render the Services in a timely and professional manner consistent
with industry standards.  Subject to the foregoing, the manner and means by
which Mosaic chooses to complete the Services are in Mosaic’s sole discretion
and control.  In performing the Services, Mosaic agrees to provide its own
personnel, equipment, tools and other materials at its own expense, except for
External Costs as described in an applicable work plan and except for any
Catalyst Materials. Mosaic may not subcontract or otherwise delegate its
obligations under this Agreement without Catalyst’s prior written
consent.  References to “Research” or the “Research Plan” in the Agreement shall
refer to the Services and applicable work plans, respectively, following the
Amendment No. 2 Effective Date.

2.3No Conflict of Interest.  Mosaic agrees, during the term of this Agreement,
not to accept work or enter into any agreement or accept any obligation that
conflict(s) with Mosaic’s obligations under this Agreement or

3CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

the scope of Services rendered for Catalyst under a then-existing work
plan.  Mosaic represents and warrants that, to the best of its knowledge, there
is no other existing agreement or duty on Mosaic’s part inconsistent with this
Agreement.

3.Intentionally Omitted

4.Compensation.  In consideration of the Services, Mosaic shall be paid on a
fee-for-service basis for all Services performed under this Agreement as set
forth in each applicable work plan.  All reasonable out-of-pocket expenses will
be reimbursed to Mosaic by Catalyst.  Out-of-pocket expenses will be invoiced on
a pass-through basis.  Documentation for out-of-pocket expenses will be provided
via expense reports.  All undisputed invoices shall be payable within [***] of
receipt by Catalyst.  Should Catalyst disagree with the accuracy of an invoice,
Catalyst shall notify Mosaic of such inaccuracy within [***] of receipt of the
applicable invoice.  Catalyst agrees to pay for any invoice items not in
dispute.  Catalyst reserves the right to withhold payment of the invoice items
in dispute until the dispute is resolved by the Parties.

5.Records; Inspection

5.1General.  Each Party and its Affiliates shall keep complete, true and
accurate books of accounts and records for the purpose of determining payments
due pursuant to this Agreement.  Such books and records shall be kept for at
least [***] years following the end of the calendar quarter to which they
pertain.  Such records will be open, for such [***] year period, for inspection
at the principal place of business of such Party or its Affiliates, as the case
may be, (“Audited Party”) during such [***] year period by an independent
auditor chosen by the other Party (“Auditing Party”) and reasonably acceptable
to the Audited Party for the purpose of verifying the amounts payable by Audited
Party hereunder.  All such inspections may be made no more than once each
calendar year, at reasonable times and on reasonable notice.  The independent
auditor shall be obligated to execute a reasonable confidentiality agreement
prior to commencing any such inspection.

6.Proprietary Information; Materials

6.1Proprietary Information.  Each of Catalyst and Mosaic understands that the
Research may involve access by the other Party to confidential, proprietary or
trade secret information or materials of Catalyst or Mosaic, as applicable (each
a “Disclosing Party”) (or their respective affiliates, licensors, suppliers,
vendors, clients, customers or any other third party to whom the Disclosing
Party owes a duty of confidentiality), in whatever form, tangible or intangible,
whether disclosed or provided to the other Party before or after the execution
of this Agreement (collectively, “Proprietary Information”). Proprietary
Information further includes, without limitation, any trade secrets and
know-how, and any: information, ideas or materials of a technical or creative
nature, such as inventions, improvements, discoveries, developments, techniques,
processes, research and development plans and results, reports, drawings,
designs, specifications, works of authorship, data, formulas, files, patent
applications, and other materials and concepts relating to Catalyst’s or
Mosaic’s respective business, services, processes or technology.

6.2Restrictions on Use and Disclosure.  Each of Catalyst and Mosaic agrees that,
during the term of this Agreement and thereafter, it shall (a) hold Proprietary
Information of the other Party in trust and confidence;

4CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

(b) not use Proprietary Information of the other Party in any manner or for any
purpose not expressly set forth in this Agreement; (c) not reproduce such
Proprietary Information of the other Party except to the extent reasonably
required to fulfill its obligations hereunder; and (d) not disclose, deliver,
provide, disseminate or otherwise make available to any third party, directly or
indirectly, any Proprietary Information of the other Party without first
obtaining such Party’s express written consent. Each Party may disclose
Proprietary Information of the other Party only to employees and agents who have
a need to know such Proprietary Information, and who are each obligated by a
written agreement to comply with confidentiality provisions no less restrictive
than those set forth in this Agreement.  Each Party shall take at least the same
degree of care that it uses to protect its own confidential and proprietary
information of similar nature and importance (but in no event less than
reasonable care) to protect the confidentiality and avoid the unauthorized use,
disclosure, publication or dissemination of Proprietary Information of the other
Party.

6.3Exclusions.  The foregoing obligations in Section 6.2 shall not apply to any
Proprietary Information (a) is or has become generally known or available other
than by any act or omission of the non-Disclosing Party; (b) was rightfully
known by the non-Disclosing Party prior to the time of first disclosure to the
Disclosing Party; (c) is independently developed by the non-Disclosing Party
without the use of Proprietary Information of the Disclosing Party; or (d) is
rightfully obtained without restriction from a third party who has the right to
make such disclosure and without breach of any duty of confidentiality to the
Disclosing Party. In addition, either Party may use or disclose Proprietary
Information of the other Party to the extent (i) approved in advance in writing
by the Disclosing Party or (ii) if legally compelled to disclose such
Proprietary Information, provided that non-Disclosing Party shall use reasonable
efforts to give advance notice of such compelled disclosure to the Disclosing
Party, and shall cooperate with the Disclosing Party in connection with any
efforts to prevent or limit the scope of such disclosure and/or use of the
Proprietary Information.

6.4Materials.

(a)Catalyst is willing to transfer to Mosaic, and Mosaic is willing to receive,
the materials specified in a work plan pursuant to Section 2.1 (“Materials”),
for the sole purpose of conducting the Research at the facilities of
Mosaic.  Materials shall also include CB2782 and CB2963 which had been provided
to Mosaic pursuant to the Original Agreement, and shall include the original
biological and/or other materials transferred to Mosaic, as well as any
derivatives, formulations, conjugates, progeny, or improvements developed by
Mosaic therefrom, and any combination of the foregoing with other
substances.  All Materials shall be deemed the Proprietary Information of
Catalyst.

(b)Limitation of Use.  The Materials will be used only for the performance of
the Research, solely by Mosaic in Mosaic’s laboratory or other locations set
forth in the Research Plan or applicable work plan under suitable containment
conditions.  The Materials shall not be used for any other purposes.  Mosaic
shall not use, or authorize use of, the Materials on or in humans for any
purpose under any circumstances.

(c)Control of Materials.  Mosaic agrees to retain control over the Materials and
not to transfer the Materials to any person or entity other than Catalyst
without the prior written approval of Catalyst.  Catalyst reserves the right to
distribute similar Materials to others and to use such Materials for its own
purposes.  

5CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

Mosaic agrees to return all Materials and products or materials derived from
such Material to Catalyst on completion of the Research Plan or at any earlier
time that Catalyst may request.

(d)Warranty.  Catalyst represents and warrants to Mosaic that, to the best of
its knowledge, the use of the Materials by Mosaic, as contemplated in the
Research Plan, will not infringe the Intellectual Property rights of any third
party The Materials are being made available in order to further research
concerning it.  EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION 6.4(d), (a) THE
MATERIALS ARE BEING SUPPLIED TO MOSAIC “AS IS”, WITH NO WARRANTIES, EXPRESS OR
IMPLIED, AND CATALYST EXPRESSLY DISCLAIMS ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RIGHTS OF ANY THIRD PARTY, and (b) Catalyst disclaims all
representations that use of the Materials by Mosaic will not infringe any patent
or other proprietary right of any third party.

7.License

7.1Mosaic represents that no Mosaic Platform Improvements or Mosaic Intellectual
Property have been incorporated into any Product as of the Amendment No. 3
Effective Date other than has been or will be assigned to Catalyst with respect
to [***]. Subject to Catalyst’s obligations to make the Initial Payment under
Article 10, Mosaic hereby unconditionally and irrevocably covenants and agrees
that it will not sue or otherwise bring a claim (at law, in equity, in any
regulatory proceeding or otherwise) against Catalyst under Mosaic Platform
Improvements or Mosaic Intellectual Property existing as of the Amendment No. 3
Effective Date with respect to any Product, provided that such covenant shall
terminate if Catalyst fails to make any Subsequent Payment under Article 10 when
due. Mosaic shall not incorporate any Mosaic Platform Improvements or Mosaic
Intellectual Property into any work product produced through the performance of
the Services (“Deliverables”) without Catalyst’s prior written consent. To the
extent Mosaic incorporates any Mosaic Platform Improvements or Mosaic
Intellectual Property into any Deliverables, unless such Mosaic Platform
Improvements or Mosaic Intellectual Property is subject to a separate license
agreement between Mosaic and any third-party collaborator of Catalyst with
respect to a specific Product to which such Mosaic Platform Improvement or
Mosaic Intellectual Property relates, Mosaic hereby grants to Catalyst an
exclusive, perpetual, worldwide, sublicensable, irrevocable license under such
Mosaic Platform Improvements or Mosaic Intellectual Property to the extent
necessary to make, have made, use, offer for sale, sell, import, export,
research, develop, market, promote, or otherwise exploit any Products.

7.2During the term of the Research Plan, Catalyst hereby grants to Mosaic a
non-exclusive, worldwide, non-sublicensable, license under any Catalyst
Intellectual Property to the extent necessary to conduct the Research
contemplated hereunder.

8.Intellectual Property.  Ownership and prosecution of all Intellectual Property
that was first conceived prior to the Amendment No. 2 Effective Date shall be
governed by Section 8.1 through Section 8.4 of the Original Agreement, which is
hereby incorporated by reference.  Ownership, prosecution and enforcement of any
Intellectual Property that is first conceived on or after the Amendment No. 2
Effective Date shall be governed by the provisions below.  Notwithstanding
anything set forth above or elsewhere in this Agreement, effective upon
Catalyst’s payment

6CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

of the Initial Payment under Article 10, Mosaic agrees to assign and hereby
assigns to Catalyst all Mosaic Intellectual Property in and to [***] that exists
on or before the Amendment No. 3 Effective Date, provided that such assignment
shall be void if Catalyst fails to make any Subsequent Payment under Article 10
when due.

8.1Independent IP.  Each Party shall retain and own all right, title and
interest in and to all data, results, information, patent rights, know-how, or
other intellectual property rights (“Intellectual Property”) controlled by such
Party or its Affiliates as of the Amendment No. 2 Effective Date or acquired,
in-licensed or generated, invented or discovered by such Party or its Affiliates
outside the performance of the Services and without use of the other Party’s
Proprietary Information.

8.2IP Developed under the Research.  All Intellectual Property generated,
invented or discovered in the performance of the Services by or on behalf of
Mosaic or the Parties jointly shall be owned as follows:

(a)Any Intellectual Property acquired, in-licensed or generated, invented or
discovered by Mosaic or its Affiliates in the performance of the Services that
is related to Mosaic’s platform technology consisting of Mosaic’s proprietary
thiol-ene click chemistry and modular polymer technology, excluding any
materials which incorporate, modify, or improve Collaboration IP or Catalyst
Materials (“Mosaic Platform Improvements”) shall be owned by Mosaic.  Mosaic
will not use any Mosaic Platform Improvements in connection with the Services
without Catalyst’s prior written consent.

(b)Any Intellectual Property acquired, in-licensed or generated, invented or
discovered by a Party or its Affiliates in the performance of the Services other
than Mosaic Platform Improvements (“Catalyst IP”) shall be owned by Catalyst.

(c)During the term of the Agreement, Mosaic agrees not to conduct research or
development activities specifically directed toward [***] or any derivatives
thereof either alone or with third parties, other than the Research conducted
under this Agreement, provided, however, that such restriction will only apply
to or be binding to Mosaic prior to a Mosaic Change of Control.

8.3Assignments.  Each Party hereby assigns and transfers to the other Party all
of its right, title and interest in and to such Intellectual Property as is
necessary to give effect to Section 8.2 and agrees to take, and to cause its
employees, agents, investigators, consultants, advisors, collaborators and
independent contractors to take, all further acts reasonably required to
evidence such assignment and transfer.

8.4Patent Prosecution.

(a)Each Party shall have the sole right and discretion, at its expense, to
prepare, file, prosecute, and maintain (“Prosecution”) any patent applications
and patents constituting, in the case of Mosaic, Mosaic Platform Improvements,
and, in the case of Catalyst, Catalyst IP.  

(b)In the event Mosaic does not desire to undertake or continue the Prosecution
of any item of Mosaic Platform Improvements that is incorporated into any
Deliverable, Mosaic shall notify Catalyst at least [***]

7CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

prior to any required action (or such shorter period as is reasonably
practicable for non-extendable deadlines).  In such event, Catalyst shall have
the right, but not the obligation, to control the Prosecution of such item of
Mosaic Platform Improvements, and Mosaic shall cooperate with Catalyst with
respect thereto.  Catalyst shall keep Mosaic reasonably informed of such
Prosecution as requested by Mosaic.  It is understood that, in the event
Catalyst takes over Prosecution of any Mosaic Platform Improvements in
accordance with this Section 8.4(b), Catalyst shall have complete discretion
with respect to any decisions regarding such Prosecution, and shall not owe any
duties, express or implied, to Mosaic with respect to such decisions.

8.5Enforcement.  If Catalyst or Mosaic reasonably believes that any Mosaic
Platform Improvements or Catalyst IP is infringed or misappropriated in the
Territory by a third party with respect to a product that competes with a
Product, or is subject to a declaratory judgment action arising from such
infringement in the Territory (collectively, “Infringements”), Mosaic or
Catalyst (respectively) shall promptly notify the other Party.  Catalyst shall
have the sole right (but not the obligation) to enforce the Catalyst IP in the
Territory with respect to any Infringement, or defend any declaratory judgment
action with respect thereto (for purposes of this Section 8.5, an “Enforcement
Action”).  Mosaic shall reasonably cooperate with Catalyst initiating the
Enforcement Action (including joining as a party plaintiff to the extent
necessary and requested by Catalyst).

9.Representations and Warranties

9.1Mosaic Representations and Warranties.  Mosaic represents, warrants and
covenants that:  (a) Mosaic has the full power and authority to enter into this
Agreement and to perform its obligations hereunder, without the need for any
consents, approvals or immunities not yet obtained; (b) Mosaic’s execution of
and performance under this Agreement shall not breach any oral or written
agreement with any third party or any obligation owed by Mosaic to any third
party to keep any information or materials in confidence or in trust; , and
(c) any persons involved in the development of Research services have executed
(or prior to any such involvement, shall execute) a written agreement with
Mosaic in which such persons (i) assign to Mosaic all right, title and interest
in and to the Collaboration IP in order that Mosaic may fully grant the rights
to Catalyst as provided herein and (ii) agree to be bound by confidentiality and
non-disclosure obligations no less restrictive than those set forth in this
Agreement; (e) Mosaic has the right to grant the rights and assignments granted
herein, without the need for any assignments, releases, consents, approvals,
immunities or other rights not yet obtained.

9.2Catalyst Representations and Warranties.  Catalyst represents, warrants and
covenants that: (a) Catalyst has the full power and authority to enter into this
Agreement and to perform its obligations hereunder, without the need for any
consents, approvals or immunities not yet obtained; and (b) Catalyst’s execution
of and performance under this Agreement shall not breach any oral or written
agreement with any third party or any obligation owed by Catalyst to any third
party to keep any information or materials in confidence or in trust.

9.3Mutual Disclaimers.  Except as otherwise expressly set forth herein each
Party hereby disclaims all warranties of any kind, whether express, implied,
statutory or otherwise, with respect to any Proprietary Information or other
information or materials supplied by such Party to the other Party hereunder,
including, without

8CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

limitation, any warranties with respect to any specifications for or
infringement of any third party rights by the deliverables required or
Intellectual Property licensed hereunder.

10.Initial Payment and Subsequent Payments

10.1Initial Payment.  Within [***] days after the Amendment No. 3 Effective
Date, Catalyst shall pay Mosaic $[***] (the “Initial Payment”).

10.2Subsequent Payments.  No later than [***] days after the Initiation of the
first Phase 1 Clinical Trial for the first C3 Product, Catalyst shall pay to
Mosaic $[***]. No later than [***] days after the first IND approval for the
first [***], Catalyst shall pay to Mosaic $[***] (the “[***]” and together with
the “[***]”).  Catalyst shall notify Mosaic of the achievement of any event
which triggers any of the Subsequent Payments promptly after Catalyst becomes
aware of the achievement thereof.  For the avoidance of doubt, the obligation to
make Subsequent Payments shall survive any termination of this Agreement for any
reason pursuant to Article 12.

10.3The Initial Payment and Subsequent Payments, upon payment, [***].

11.Payments

11.1Payment Method.  

(a)All payments under this Agreement shall be made by bank wire transfer in
immediately available funds to an account designated by the payee.  

(b)Notwithstanding Section 11.1(a), Catalyst may elect, in its sole and absolute
discretion, to make each Subsequent Payment by delivering registered shares of
Catalyst Common Stock (the “Catalyst Shares”), with the number of shares
calculated by dividing the [***] or [***], as applicable, by the average closing
price of Catalyst’s Common Stock on Nasdaq for the five (5) trading days before,
but not including, the date of the applicable Subsequent Payment, provided that
the total number of shares issuable hereunder shall not exceed 19.9% of
Catalyst’s outstanding shares as of the Amendment No. 3 Effective Date (the
“Capped Number of Shares”).  For the avoidance of doubt, Catalyst may pay any
portion of a Subsequent Payment by delivering Catalyst Shares up to the Capped
Number of Shares, provided that Catalyst shall pay the balance of such
Subsequent Payment and any future Subsequent Payment, if any, in immediately
available funds pursuant to Section 11.1(a). [***]

(c)All dollar amounts specified in this Agreement, and all payments made
hereunder, are and shall be made in U.S. dollars.

11.2Late Payment.  Any payments due under this Agreement which are not paid by
the date such payments are due under this Agreement shall bear interest to the
extent permitted by applicable law at the prime rate per annum quoted by the
Bank of America, or its successor, on the first business day after such payment
is due, plus an additional [***], calculated on the number of days such payment
is delinquent.  This Section 11.2 shall in no way limit any other remedies
available to either Party.

9CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

11.3Taxes.  Each Party shall bear and, except as otherwise expressly provided in
this Section 11.3, pay any and all taxes, duties, levies, and other similar
charges (and any related interest and penalties), however designated, imposed on
that Party as a result of the existence or operation of this Agreement.  If laws
or regulations require that taxes be withheld, the paying Party will (i) deduct
those taxes from the remittable payment, (ii) timely pay the taxes to the proper
taxing authority, and (iii) send proof of payment to the other Party within
[***] days following that payment.  Each Party shall cooperate with the other
and furnish the other Party with appropriate documents to secure application of
the most favorable rate of withholding tax under Law (or exemption from such
withholding tax payments, as applicable).

12.Termination

12.1Term.  This Agreement shall commence on the Effective Date and continue
until the earlier of (a) expiration of all payment obligations under this
Agreement, or (b) termination by either Party in accordance with this
Article 12.  This Agreement may be renewed by mutual written agreement of the
Parties.  Upon any expiration or termination of this Agreement, any license
granted under Section 7.1 shall continue as a perpetual, paid-up, royalty free,
nonexclusive license.

12.2Termination for Convenience.  Catalyst may terminate this Agreement at its
convenience, with or without cause, upon [***] days prior written notice to
Mosaic.  Mosaic may terminate this Agreement at its convenience, with or without
cause, upon [***] days prior written notice to Mosaic, provided that there is no
active work plan then in effect.

12.3Termination for Cause.  If either Party materially defaults in any of its
obligations under this Agreement, the non-defaulting Party, at its option shall
have the right to terminate this Agreement by written notice unless the
defaulting Party remedies the default within [***] calendar days after receipt
of written notice of such default.

12.4Effect of Termination.  Upon the effective date of any termination of this
Agreement, Mosaic shall promptly cease performing any Research under this
Agreement.  Upon any termination of this Agreement for any reason, Catalyst
agrees to pay Mosaic (a) compensation due for Research actually rendered and
Mosaic External Costs incurred under the Research Plan, in accordance with
Article 4 and (b) any Subsequent Payments that become due and payable in
accordance with Articles 10 and 11.  

12.5Survival.  Articles 1, 5, 6, 7.1, 10, 11, 13, and 14 and Sections 8.1, 8.2,
8.3, 8.4, 9.3, 12.4, 12.5 and 12.6 shall survive the expiration or termination
of this Agreement.  Termination of this Agreement by either Party shall not act
as a waiver of any breach of this Agreement and shall not act as a release of
either Party from any liability for breach of such Party’s obligations under
this Agreement.  Neither Party shall be liable to the other for damages of any
kind solely as a result of terminating this Agreement in accordance with its
terms, and termination of this Agreement by a Party shall be without prejudice
to any other right or remedy of such Party under this Agreement or applicable
law.

10CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

12.6Delivery of Materials.  Upon any termination of this Agreement or at any
time upon Catalyst’s request, each Party shall promptly return to the other
Party any and all of the other Party’s Proprietary Information, including, with
respect to Catalyst, any Materials.  Upon any termination, Mosaic shall also
promptly deliver all results of the Research Plan then in progress.

13.Limitation of Liability

To the extent permitted by applicable law: in no event shall either Party be
liable to the other Party under any legal theory for any special, indirect,
consequential, exemplary or incidental damages, however caused, arising out of
this Agreement, even if such Party has been advised of the possibility of such
damages; and (b) in no event shall either Party’s aggregate liability arising
out of this Agreement (regardless of the form of action giving rise to such
liability, whether in contract, tort or otherwise) exceed the fees paid and
payable by Catalyst hereunder (including, for the avoidance of doubt, the
Initial Payment and all Subsequent Payments).

14.General Provisions

14.1Independent Contractor Relationship.  Mosaic’s relationship with Catalyst
shall be that of an independent contractor and nothing in this Agreement should
be construed to create a partnership, joint venture, agency or employer-employee
relationship between the Parties.  Mosaic is not the agent of Catalyst and is
not authorized and shall not have any authority to make any representation,
contract or commitment on behalf of Catalyst, or otherwise bind Catalyst in any
respect whatsoever.

14.2Governing Law; Venue.  This Agreement is to be construed in accordance with
and governed by the internal laws of the State of Delaware without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the Parties.  Any legal suit, action or proceeding arising out of
or relating to this Agreement shall be commenced in a state or federal court in
the State of Delaware, and each Party hereto irrevocably submits to the
exclusive jurisdiction and venue of any such court in any such suit, action or
proceeding.

14.3Severability.  If the application of any provision of this Agreement to any
particular facts or circumstances shall for any reason be held to be invalid,
illegal or unenforceable by a court, arbitration panel or other tribunal of
competent jurisdiction, then (a) the validity, legality and enforceability of
such provision as applied to any other particular facts or circumstances, and
the other provisions of this Agreement, shall not in any way be affected or
impaired thereby and (b) such provision shall be enforced to the maximum extent
possible so as to effect the intent of the Parties. If, moreover, any provision
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with applicable law.

14.4Assignment.  Neither Party shall be entitled to assign, sell, transfer,
delegate or otherwise dispose of, whether voluntarily or involuntarily, this
Agreement and any of its rights or obligations of this Agreement, without the
prior written consent of the other Party, except that this Agreement may be
assigned by either Party (including an assignment by operation of law) without
the prior written consent of the other Party in connection with a Change of

11CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

Control of such Party, and may be assigned by Catalyst without the prior written
consent of Mosaic to: (i) an Affiliate or (ii) to an acquirer of all or
substantially all of the business or assets of Catalyst to which this Agreement
relates, and rights to the Initial Payment or any Subsequent Payment may be
assigned, in whole or part, by Mosaic without the prior written consent of
Catalyst to a single Affiliate of Mosaic, which Affiliate shall not have any
right to further assign such rights. Except as provided herein, any purported
assignment, transfer or delegation by a Party shall be null and void.  Subject
to the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted assigns.

14.5Notices.  Any notice, request, demand, or other communication required or
permitted hereunder shall be in writing, shall reference this Agreement and
shall be deemed to be properly given: (a) when delivered personally; (b) when
sent by facsimile, with written confirmation of receipt by the sending facsimile
machine; (c) five (5) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) two
(2) business days after deposit with a private industry express courier, with
written confirmation of receipt. All notices shall be sent to the address set
forth on the preamble to this Agreement and to the notice of the person
executing this Agreement (or to such other address or person as may be
designated by a Party by giving written notice to the other Party pursuant to
this Section 14.5).

14.6Legal Fees.  If any legal action, including, without limitation, an action
for arbitration or injunctive relief, is brought relating to this Agreement or
the breach hereof, the prevailing Party in any final judgment or arbitration
award, or the non-dismissing Party in the event of a voluntary dismissal by the
Party instituting the action, shall be entitled [***].

14.7Equitable Relief.  Each Party recognizes that the covenants contained in
Sections 6 and 8 hereof are reasonable and necessary to protect the legitimate
interests of the other Party, that each Party would not have entered into this
Agreement in the absence of such covenants, and that the other Party’s breach or
threatened breach of such covenants may cause irreparable harm and significant
injury, the amount of which shall be extremely difficult to estimate and
ascertain, thus, making any remedy at law or in damages inadequate. Therefore,
each Party agrees that the other party shall be entitled, without the necessity
of posting of any bond or security, to seek the issuance of injunctive relief by
any court of competent jurisdiction enjoining any breach or threatened breach of
such covenants and for any other relief such court deems appropriate.  This
right shall be in addition to any other remedy available at law or in equity.

14.8Waiver.  The waiver by either Party of a breach of or a default under any
provision of this Agreement shall not be effective unless in writing and shall
not be construed as a waiver of any subsequent breach of or default under the
same or any other provision of this Agreement, nor shall any delay or omission
on the part of either Party to exercise or avail itself of any right or remedy
that it has or may have hereunder operate as a waiver of any right or remedy.

14.9Construction.  This Agreement has been negotiated by the Parties and shall
be interpreted fairly in accordance with its terms and without any construction
in favor of or against either Party.

12CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

14.10Captions and Section Headings.  The captions and section and paragraph
headings used in this Agreement are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement.

14.11Counterparts.  This Agreement may be executed (including, without
limitation, by facsimile signature) in one or more counterparts, with the same
effect as if the Parties had signed the same document.  Each counterpart so
executed shall be deemed to be an original, and all such counterparts shall be
construed together and shall constitute one Agreement.

14.12Entire Agreement; Amendment.  This Agreement (including the Exhibits
attached hereto, which are incorporated herein by reference) is the final,
complete and exclusive agreement of the Parties with respect to the subject
matter hereof and supersedes and merges all prior or contemporaneous
representations, discussions, proposals, negotiations, conditions,
communications and agreements, whether written or oral, between the Parties
relating to the subject matter hereof and all past courses of dealing or
industry custom, including the Original Agreement, which Original Agreement
shall be deemed null and void and of no further force or effect whatsoever
following the date hereof. No modification of or amendment to this Agreement
shall be effective unless in writing and signed by each of the Parties.

[Signature Page Follows]

 

 

13CONFIDENTIAL

 

--------------------------------------------------------------------------------

 

In witness whereof, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

Catalyst Biosciences, Inc.

Mosaic Biosciences, Inc.

 

 

 

 

By:  /s/ Nassim Usman

By:  /s/ Martin stanton

Name:  Nassim Usman, PH.D.

Name:  Martin Stanton

Title:  President and CEO

Title:  CEO

Date:  May 8, 2020

Date:  May 8, 2020

 

 

C-1CONFIDENTIAL

 